             Case: 1:18-cr-00109-TSB Doc #: 90 Filed: 03/25/19 Page: 1 of 1 PAGEID #: 557

AO 470 (Rev. 0 1/09) Order Scheduling a Detention Hearing
                                                                                                                 •       •   •   t




                                      UNITED STATES D ISTRICT COURT
                                                                     for the                                                           2=23
                                                            Southern District of Ohio
                                                                                                                 -~
                                                                                                                     .
                  United States of America                              )
                                 v.                                     )      Case No. 1:18-cr-00109(12)
                                                                        )
                         SETH NEZAT                                     )
                             Defendant                                  )




                                         ORDER SCHEDULING A DETENTION HEARING




          A detention hearing in this case is scheduled as follows:


Place:     Potter Stewart U.S. Courthouse                                      Courtroom No.:      701
           100 East Fifth Street
           Cincinnati, Ohio                                                    Date and Time:   ..3-/,i'1 I \C\                  1 ·.~"D

        IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:    '2>- Jd-~} J9                                                         ~t/{_/l(_.t_ i{~r-.,_,    ,
                                                                                                  Judge 's signature



                                                                               Stephanie K. Bowman, United States Magistrate Judge
                                                                                                Printed name and title
